                   Case 20-10247           Doc 682       Filed 02/03/21        Page 1 of 35




                            UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF NORTH CAROLINA
                                    GREENSBORO DIVISION
    In Re:                                  )
                                            )         CASE NO. 20-10247
    Randolph Hospital, Inc. d/b/a Randolph  )
    Health,                                 )           CHAPTER 11
                                            )
                                Debtors.1   )


      DEBTORS’ DESIGNATION OF EXHIBITS FOR FEBRUARY 4, 2021 HEARING

         Randolph Hospital, Inc. d/b/a Randolph Health and certain of its affiliates, debtors-in-

possession in the above-captioned bankruptcy cases (the “Debtors”), by and through its

undersigned counsel, hereby file this designation of Exhibits in connection with the virtual hearing

scheduled for February 4, 2021 at 9:30a.m.:

         Exhibit 1: 2nd Amendment to Asset Purchase Agreement with Interim Management

Agreement and Leaseback Agreement


         Respectfully submitted, this the 3rd day of February, 2021.


                                                HENDREN, REDWINE & MALONE, PLLC

                                                 s/Rebecca F. Redwine
                                                 Jason L. Hendren (NC State Bar 26869)
                                                 Rebecca F. Redwine (NC State Bar 37012)
                                                 Benjamin E.F.B. Waller (NC State Bar 27680)
                                                 4600 Marriott Drive, Suite 150
                                                 Raleigh, NC 27612
                                                 Telephone: (919) 420-7867
                                                 Facsimile: (919) 420-0475
                                                 Email: jhendren@hendrenmalone.com
                                                 rredwine@hendrenmalone.com
                                                 bwaller@hendrenmalone.com



1
 The Debtors in this case, along with each Debtor’s case number, are: Randolph Hospital, Inc. d/b/a Randolph Health,
Case No. 20-10247; Randolph Specialty Group Practice, Case No. 20-10248; and MRI of Asheboro, LLC d/b/a
Randolph MRI Center, Case No. 20-10249. These Chapter 11 cases have been consolidated for procedural purposes
and are being jointly administered pursuant to an Order entered in each case on March 12, 2020.
Case 20-10247   Doc 682   Filed 02/03/21   Page 2 of 35



                   NELSON MULLINS RILEY & SCARBOROUGH LLP
                   Jody A. Bedenbaugh D.S.C. ID No. 9210
                   Graham S. Mitchell D.S.C. ID No. 11763
                   Dylan G. Trache Va Bar No. 45939
                   1320 Main Street / 17th Floor
                   Post Office Box 11070 (29211)
                   Columbia, SC 29201
                   Telephone: (803) 799-2000
                   Facsimile: (803) 256-7500
                   jody.bedenbaugh@nelsonmullins.com
                   graham.mitchell@nelsonmullins.com
                   dylan.trache@nelsonmullins.com

                   CO-COUNSEL FOR THE
                   DEBTORS-IN-POSSESSION
Case 20-10247   Doc 682   Filed 02/03/21   Page 3 of 35

                                                   Exhibit 1
Case 20-10247   Doc 682   Filed 02/03/21   Page 4 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 5 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 6 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 7 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 8 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 9 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 10 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 11 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 12 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 13 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 14 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 15 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 16 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 17 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 18 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 19 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 20 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 21 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 22 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 23 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 24 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 25 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 26 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 27 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 28 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 29 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 30 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 31 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 32 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 33 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 34 of 35
Case 20-10247   Doc 682   Filed 02/03/21   Page 35 of 35
